EXHIBIT 99.1 CONTACT:Thor Erickson – Investor Relations+1 (678) 260-3110 Fred Roselli – Media Relations+1 (678) 260-3421 Lauren Sayeski – European Media Relations+ 44 (0) 7 For Immediate Release COCA-COLA ENTERPRISES, INC. REPORTS FIRST-QUARTER 2013 RESULTS; ANNOUNCES RIGHT TO ACQUIRE GERMAN BOTTLER WILL EXPIRE AND INCREASES EXPECTED RETURN OF CASH TO SHAREOWNERS · First-quarter diluted earnings per share totaled 21 cents on a reported basis, or 39 cents on a comparable basis; currency had a negative impact of 1 cent. · Net sales totaled $1.9 billion, down 1 percent on a reported and currency neutral basis; volume declined 1½ percent, reflecting improvement from the fourth quarter. · Operating income was $111 million on a reported basis, or $180 million on a comparable basis.Comparable operating income was up 2½ percent, or 3½ percent on a currency neutral basis. · CCE and The Coca-Cola Company mutually agree CCE’s right to acquire the German bottler will expire. · CCE will increase the current share repurchase plan, with a target of approximately $1 billion of shares to be repurchased in 2013 and with expected year-end net debt to EBITDA at the low end of its long-term range. · CCE now expects 2013 comparable and currency neutral earnings per diluted share growth of approximately 11 percent to 12 percent. ATLANTA, April 25, 2013 – Coca-Cola Enterprises, Inc. (NYSE/Euronext Paris: CCE) today reported first-quarter 2013 operating income of $111 million, or $180 million on a comparable basis. In the quarter, diluted earnings per share were 21 cents on a reported basis, or 39 cents on a comparable basis. Currency translation had a negative impact of 1 cent per share compared to prior year results. Items affecting comparability are detailed on pages 11 through 13 of this release. First quarter net sales totaled $1.9 billion, a decrease of 1 percent from the same quarter in 2012, on a reported and currency neutral basis. Comparable operating income totaled $180 million, up 3½ percent on a comparable and currency neutral basis. “Our results for the first quarter reflect improvement over the fourth quarter as we begin to move past some of the unusual operating conditions of 2012,” said John F. Brock, chairman and chief executive officer. “While sustained economic challenges persist, we believe our sales initiatives, the ongoing benefits of our Business Transformation Program, anda more normal business environment will enable us to achieve our 2013 operating income growth objective.” Operating Review During the first quarter, volume declined 1½ percent, demonstrating improvement from a mid-single-digit decline in fourth-quarter 2012. Sparkling drinks declined approximately 2 percent, with Coca-Cola trademark brands down 2 percent. Coca-Cola Zero achieved growth of 3½ percent, while CCE’s portfolio of energy brands grew 4 percent. Still beverages were down modestly, with growth in Capri-Sun and Nestea. Volume in Great Britain was up approximately 1 percent, while volume in continental Europe (including Norway and Sweden) declined 3 percent. For the first quarter, net pricing per case was up 2 percent and cost of sales per case increased 3 percent. Operating expenses declined 5 percent, reflecting the impact of one fewer selling day and the benefits of ongoing expense control and timing. These figures are comparable and currency neutral. “We continue to build on our solid customer relationships, focus on marketplace execution, manage our expenses closely, and provide the support necessary for our employees to deliver the highest levels of execution and service,” said Hubert Patricot, executive vice president and president, European Group. “Our operating strategies and summer marketing initiatives are keys to achieving our full-year growth objectives.” CCE’s Right To Acquire German Bottler Will Expire CCE also said the right to acquire the German bottling business from TheCoca-Cola Company will expire on May 25.As a result, CCE will increase expected return of cash to shareowners in 2013. “We have worked with The Coca-Cola Company to evaluate a potential purchase of the German bottling operation and have mutually agreed not to move forward with a transaction at this time,” said Mr. Brock. “We thank The Coca-Cola Company for the professionalism exhibited during these cordial and constructive discussions, which reflects our shared strategic alignment and strong relationship. “We have a broad set of value-creating criteria for strategic acquisitions that continue to guide our thinking.As a result of this decision, we now expect to utilize our balance sheet leverage to return cash to shareowners through increased share repurchases, now expected to be approximately $1 billion in 2013,” Mr. Brock said. “We believe this increase in share repurchases, coupled with the 25 percent increase in our dividend enacted earlier this year, the operational strengths of our business, and our ability to achieve our long-term objectives, will continue to create value for our shareowners.” Bill Douglas, executive vice president and chief financial officer, said: “As our actions over the past several years and our outlook demonstrate, we remain clearly focused on generating value.We are managing our business, and leveraging our income statement and balance sheet to continue to generate strong free cash flow, drive consistent, long-term profitable growth, and ultimately to create shareowner value.” Share Repurchase As previously announced, CCE began a new $1.5 billion share repurchase program in January 2013, and the company now expects to repurchase approximately $1 billion of its shares by the end of 2013. These plans may be adjusted depending on economic, operating, or other factors, including acquisition opportunities. Full-Year 2013 Outlook On a comparable and currency neutral basis, CCE now expects 2013 earnings per diluted share growth of approximately 11 percent to 12 percent. Net sales are now expected to grow in a low to mid-single-digit range and operating income growth continues to be in a mid-single-digit range, both on a comparable and currency neutral basis. At recent rates, currency translation would reduce full-year earnings per share by approximately 1 percent to 2 percent. This guidance reflects the combination of our first-quarter results, an ongoing challenging macroeconomic environment, a slightly improved cost of goods outlook, a previously announced modest approach to pricing and margins for 2013, and our continued commitment to manage the levers of our business to drive shareowner value. The company now expects its year-end net debt to EBITDA ratio to be at the low end of its long-term range of 2½ to 3 times, reflecting the impact of its plan to return cash to shareowners, incrementally optimize its capital structure, and maintain balance sheet flexibility. The company also expects 2013 free cash flow in a range of $450 million to $500 million after including a year-over-year increase in cash restructuring expenses of approximately $125 million. Capital expenditures are expected to be approximately $350 million. Weighted average cost of debt is expected to be approximately 3 percent and the comparable effective tax rate for 2013 is expected to be in a range of 26 percent to 28 percent. Conference Call CCE will host a conference call with investors and analysts today at 10 a.m. EDT.The call can be accessed through the company’s website at www.cokecce.com. About CCE Coca-Cola Enterprises, Inc. (CCE) is the leading Western European marketer, producer, and distributor of non-alcoholic ready-to-drink beverages and one of the world’s largest independent Coca-Cola bottlers. CCE is the sole licensed bottler for products of The Coca-Cola Company in Belgium, continental France, Great Britain, Luxembourg, Monaco, the Netherlands, Norway, and Sweden. We operate with a local focus and have 17 manufacturing sites across Europe, where we manufacture nearly 90 percent of our products in the markets in which they are consumed. Corporate responsibility and sustainability is core to our business, and we have been recognized by leading organizations in North America and Europe for our progress in water use reduction, carbon footprint reduction, and recycling initiatives. For more information about our company, please visit our website at www.cokecce.com and follow us on twitter at @cokecce. # # # Forward-Looking Statements Included in this news release are forward-looking management comments and other statements that reflect management’s current outlook for future periods. As always, these expectations are based on currently available competitive, financial, and economic data along with our current operating plans and are subject to risks and uncertainties that could cause actual results to differ materially from the results contemplated by the forward-looking statements. The forward-looking statements in this news release should be read in conjunction with the risks and uncertainties discussed in our filings with the Securities and Exchange Commission(“SEC”), including our Form 10-K for the year ended December 31, 2012 and other SEC filings. COCA-COLA ENTERPRISES, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited; In Millions, Except Per Share Data) First Quarter Net Sales $ $ Cost of Sales Gross Profit Selling, Delivery, and Administrative Expenses Operating Income Interest Expense 25 23 Other Nonoperating (Expense) Income (2
